Citation Nr: 1618067	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  05-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis prior to May 8, 2012.
 
2.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis from May 8, 2012.
 
3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder acromioclavicular joint separation prior to May 8, 2012.
 
4.  Entitlement to a rating in excess of 10 percent for residuals of a right shoulder acromioclavicular joint separation from May 8, 2012.
 
 
REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' Affairs
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1989 to February 1990, January 1991 to August 1991, and February 2003 to July 2004.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO).
 
In September 2006, the Veteran testified at a hearing at the New York, New York RO before a Veterans Law Judge who is no longer employed by the Board.  In December 2015, the Veteran testified at a hearing at the New York RO before the undersigned.  Transcripts are of record.
 
This case was remanded by the Board in November 2007, May 2010, November 2010, April 2012, April 2013, and March 2015 for further development.  It has now been returned to the Board for adjudication.

The issues of entitlement to higher ratings for right knee osteoarthritis and residuals of a right shoulder acromioclavicular joint separation since May 8, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that right knee osteoarthritis was manifested by flexion limited to 30 degrees, or extension limited to 15 degrees prior to May 8, 2012.
 
2.  The preponderance of the evidence is against finding that residuals of a right shoulder acromioclavicular joint separation were manifested by a limitation of motion to the shoulder level, or malunion, nonunion, or dislocation of the humerus, clavicle or scapula prior to May 8, 2012.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis were not met prior to May 8, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).  
 
2.  The criteria for a rating higher than 10 percent for a right shoulder acromioclavicular joint separation were not met prior to May 8, 2012.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5203 (2015).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated November 2004 and December 2007 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  
 
The Veteran testified before the undersigned in December 2015.  At the  hearing the undersigned explained the deficiencies in the Veteran's case and the type of evidence she would have to submit to cure those deficiencies.  These actions supplemented VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103 (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
Pursuant to the Board remands VA afforded the Veteran additional VA examinations, and another opportunity to testify before the Board.  Records associated with those examinations were added to the record and considered in varied supplemental statements of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including her written contentions, service treatment records, VA treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.    
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.   A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   
 
"Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40. 
 
Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5003.  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  Knees and shoulders are major joints for the purpose of rating disabilities related to arthritis.  38 C.F.R. §  4.45.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  
 
Right Knee
 
The Veteran contends that her right knee osteoarthritis is manifested by symptomatology that warrants the assignment of a higher rating than currently assigned.  
 
When a disorder is specifically listed in the Rating Schedule VA must follow the rating criteria under that Diagnostic Code.  VA may not rate the disorder by analogy.  Copeland v. McDonald, 27 Vet.App. 333 (2015).  

Given the fact that the Veteran's service connected right knee disorder is osteoarthritis, and given that there is a specific diagnostic code for arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5003, it follows that VA must follow the provisions of that Code.  

Diagnostic Code 5003 provides that when arthritis is established by X- ray the disorder is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  38 C.F.R. § 4.71a.

For VA purposes the normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §  4.71, Plate II.  
 
Limitation of extension of the leg is evaluated as follows extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5261.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5260.

The Veteran was granted entitlement to service connection for right knee osteoarthritis in a January 2005 rating decision.  VA rated the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based on a limitation of flexion.  The RO assigned a 10 percent evaluation based on painful motion of a major joint.  
 
The basis for the rating was a December 2004 VA examination in which the Veteran reported intermittent right knee pain and stiffness.  She reported flare ups which were precipitated by prolonged ambulation or pulling but said she could usually ambulate as far as needed.  Physical examination revealed no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, guarding of movement, or ankylosis.  Right knee motion was from 0 to 130 degrees with no pain and no change following repetitive motion.  The examiner cited a November 2004 X-ray that showed mild right knee degenerative changes and diagnosed the Veteran with mild right knee osteoarthritis.  
 
In an April 2005 statement, the Veteran alleged that her right knee flexion was limited to 30 degrees.
 
During the September 2006 hearing, the Veteran testified that she continued to experience pain in her knee and that physical therapy had not helped.  The Veteran's representative testified that he had seen the appellant limping into his office without bending her knee.  
 
At a VA examination in January 2008 the Veteran reported intermittent right knee pain without stiffness, swelling, heat, redness, buckling, or locking.  She reported flare ups which were precipitated by inclement weather, prolonged standing, climbing steps, and prolonged sitting.  She did not report functional impairment from those flare ups.  Physical examination revealed that right knee motion was from 0 to 138 degrees without complaint of pain or change on repetition.  Repeated testing did not elicit any complaints of pain, fatigue, or measurable decrease of function.  There was  no instability or weakness.  A March 2005 X-ray was noted to show anterior and superior patellar spurs, and a March 2005 MRI  revealed a discoid lateral meniscus with a tiny effusion, minimal narrowing of the medial joint space in the patellofemoral joints, a bony spur on the superior pole of the patella, and possible mild patellar chondromalacia.  The examiner diagnosed  right knee chondromalacia of the patella and minimal osteoarthritis.  The examiner could not determine whether weakness, incoordination, or flare ups caused any additional functional loss without resorting to mere speculation.  
 
At a VA examination in May 2010 the Veteran reported intermittent right knee pain and stiffness.  She reported flare ups which were precipitated by prolonged sitting, ambulation, and climbing stairs, with increased pain and some additional limitation during flare ups.  Right knee motion was from 0 to 140 degrees with some crepitus but no pain.  The results were the same on repetition.  Right knee stability was within normal limits.  The examiner diagnosed the Veteran with right knee osteoarthritis.  
 
The Veteran was afforded a VA examination in December 2010.  The Veteran reported pain and decreased speed without deformity, giving way, instability, stiffness, weakness, incoordination, subluxation, dislocation, locking, or effusions.  She reported flare ups which were precipitated by prolonged standing, running, and walking, which she said caused unspecified difficulty in her job.  The Veteran reported that she could stand for 15-30 minutes and walk for up to a mile.  Physical examination revealed no abnormal weight bearing, instability, ankylosis, or patellar, meniscal, or other knee abnormalities.  Right knee motion was from 0 to 120 degrees, with objective evidence of painful motion.  On repetition, pain limited motion from 0 to 110 degrees.  Right knee X-rays showed no osseous or articular abnormalities.  The examiner diagnosed  right knee patellofemoral syndrome and osteoarthritis.  The overall impairment due to the appellant's right knee was judged to be mild.  The examiner reported that any further limitation based on pain, lack of endurance, incoordination, fatigue, or weakness could not be determined without resorting to mere speculation.
 
In a May 2011 addendum opinion, the December 2010 VA examiner indicated that review of the Veteran's claims folder in its entirety did not alter her findings or opinion.
 
On May 8, 2012 the Veteran reported flare ups which were precipitated by being on her feet for extended periods.  The examiner reported that any additional limitation or functional loss during flare ups could not be determined without resorting to mere speculation.  Right knee motion was from 0 to at least 140 degrees, with no objective evidence of painful motion and no change on repetition.  Physical examination revealed a mild varus deformity but no instability, weakness, subluxation, dislocation, tibial or fibular impairment, meniscal conditions, or arthritis.  The examiner diagnosed a right knee patellofemoral syndrome, and found no occupational impairment from that condition.  
 
The VA examination reports show that the Veteran's right knee flexion was never limited to less than 110 degrees, including due to any limitation as a result of pain on repetition.  Right knee extension has not been limited to more than 0 degrees at any time prior to May 8, 2012.  A 20 percent rating  requires either a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees.  Hence, there is no basis to assign any higher rating than 10 percent for limitation of motion in the right knee. 

The Board considered whether there are any other applicable ratings codes for the Veteran's knee symptoms.  As noted, the Veteran is only  service connected for right knee arthritis.  Arthritis is evaluated based on the nature and extent of any limitation of motion of the affected joint.  38 C.F.R. § 4.71a.  Hence, the use of an analogous Diagnostic Code is not permitted.  Copeland.

The Veteran's VA treatment records do not contain any evidence of symptomatology related to the right knee that would warrant a rating higher than  currently assigned.  There are no more severe symptoms shown in any of the VA treatment records that would warrant a higher rating or indicate that the Veteran's examination results were not accurate.
 
The Board considered whether a higher rating is warranted under regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  Nothing in the record prior to May 8, 2012 demonstrates functional loss greater than that described above due to pain or any other DeLuca factor.  
 
In reaching the above conclusions, the Board acknowledges that the appellant and her representative are competent to report their own observations with regard to the severity of the claimant's right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability.  Therefore, while the lay statements have been considered and discussed by VA examiners and the Board, their contentions are less probative than the medical evidence of record.  In addition, the primary symptom the Veteran reports is pain which, as noted above, is not sufficient to constitute functional loss.  
 

Right Shoulder 
 
The Veteran contends that residuals of right shoulder acromioclavicular joint separation are manifested by symptomatology that warrants the assignment of a higher rating than that currently assigned.  
 
Disabilities of the shoulder may be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2015).  The Veteran is right handed.  Diagnostic Code 5201 allows, in the major extremity, for a 20 percent rating for limitation of arm motion at shoulder level, a 30 percent rating for limitation of motion to midway between side and shoulder level.  Diagnostic Code 5202 allows for ratings of 20 to 80 percent for impairment of the humerus in the major extremity.  Diagnostic Code 5203 allows for ratings of 10 to 20 percent for impairment of the clavicle or scapula: 10 percent for nonunion without loose movement or malunion and 20 percent for nonunion with loose movement or dislocation.

Normal ranges of motion of the shoulder are forward flexion and abduction from 0 to 180 degrees and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
 
The Veteran was granted entitlement to service connection for right shoulder acromioclavicular joint separation in a January 2005 rating decision.  VA rated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle or scapula, and assigned a 10 percent evaluation based on painful motion of a major joint.  
 
The basis for the rating was a December 2004 VA examination at which the Veteran reported intermittent right shoulder pain and stiffness.  She reported flare ups that were precipitated by pulling.  Physical examination revealed no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, guarding of movement, or ankylosis.  Right shoulder motion was within normal limits but slightly painful.  A November 2004 X-ray that showed minimal widening of the right acromioclavicular joint.  The examiner diagnosed the Veteran with minimal right acromioclavicular separation.  
 
In an April 2005 statement, the Veteran alleged that her right shoulder was further limited by constant pain, weakness, and stiffness, and that weather could increase the degree of limitation.  
 
A June 2005 VA treatment record noted active, pain-free right shoulder motion from 0 to 132 degrees of flexion, 0 to 104 degrees of abduction, 0 to 27 degrees of internal rotation, 0 to 32 degrees of external rotation, 0 to 21 degrees of horizontal adduction, and 0 to 62 degrees of horizontal abduction.  
 
During the September 2006 hearing, the Veteran testified that she continued to experience pain in her right shoulder if she raised it above a 90 degree angle and that physical therapy had not helped.  She also reported tingling in her hands.
 
The Veteran was afforded a second set of VA examinations in January 2008.  Neurological examination revealed no neurological deficits and the examiner concluded that the Veteran's right shoulder pain was likely myofascial, to exclude radiculopathy.  During the orthopedic examination, the Veteran reported constant right shoulder pain, stiffness, fatigue, and lack of endurance.  There were no reports of swelling, heat, redness, weakness, or dislocation.  She reported flare ups which were precipitated by sleeping in the wrong position, but reported no functional impairment from those flare ups. 

Physical examination revealed right shoulder motion from 0 to 170 degrees of forward flexion and abduction, and 0 to 90 degrees of internal and external rotation all without complaint of pain and with no change after repetition.  (The term "internal rotation" appears twice.  The Board will assume that this was a typographical error and that one of those identical measurements was for external rotation.) There was no evidence of weakness, muscle atrophy, or fatigue.  The orthopedic examiner diagnosed  residuals of a right shoulder acromioclavicular joint separation.  The examiner could not determine whether weakness, incoordination, or flare ups caused any additional functional loss without resorting to mere speculation.  
 
At May 2010 VA examinations a neurological examination revealed no neurological deficits.  During the orthopedic examination, the Veteran reported intermittent right shoulder pain and stiffness.  She reported flare ups which were precipitated by lifting and pushing, with increased pain and some additional limitation during flare ups.  Right shoulder motion was from 0 to 170 degrees of forward flexion, 0 to 170 degrees of abduction, 0 to 90 degrees of internal rotation, and 0 to 75 degrees of external rotation.  Objective evidence of pain began at 160 degrees of flexion and abduction, increasing with repetitive movements.  Whether the increase was in severity or range is unclear from the examiner's report.  X-Rays revealed mild degenerative changes at the greater tuberosity.  The orthopedic examiner diagnosed right shoulder osteoarthritis.  
 
At a December 2010 VA orthopedic examination the Veteran reported pain, stiffness, and decreased speed without deformity, giving way, instability, weakness, incoordination, subluxation, dislocation, locking, or effusions.  She reported flare ups which were precipitated by lifting or bad weather, which she said caused unspecified difficulty in her job.  Physical examination revealed no recurrent dislocations.  Right shoulder motion was from 0 to 180 degrees of flexion, 0 to 170 degrees of abduction, and 0 to 80 degrees of internal and external rotation.  On repetition, there was objective evidence of pain that was insufficient to cause further limitation of motion.  Right shoulder X-rays revealed mild degenerative cystic change at the greater tuberosity of the right humerus.  The examiner diagnosed the Veteran with right shoulder tendonitis and a cyst.  The overall condition of the appellant's right shoulder was assessed to be mild.  The examiner reported that any further limitation based on pain, lack of endurance, incoordination, fatigue, or weakness could not be determined without resorting to mere speculation.
 
In a May 2011 addendum opinion, the December 2010 VA orthopedic examiner indicated that review of the Veteran's claims folder in its entirety did not alter her findings or opinion.  A May 2011 neurological examination revealed no neurological impairment of the Veteran's right upper extremity.  
 
At VA examinations in May 2012 a neurological examination revealed no peripheral nerve disorder.  During the May 8, 2012 orthopedic examination, the Veteran reported flare ups which were precipitated by pushing heavy objects overhead.  The examiner reported that any additional limitation or functional loss during flare ups could not be determined without resorting to mere speculation.  Right shoulder motion was from 0 to 180 degrees of flexion and 0 to 180 degrees of abduction, with no objective evidence of painful motion and no change on repetition.  The examiner noted that "pain aggravates only with external rotation which is normal range (90 deg)."  Physical examination revealed pain on movement but no other DeLuca factor.  There was no evidence of ankylosis, weakness, rotator cuff conditions, recurrent dislocation, malunion or nonunion of the clavicle or scapula.  The examiner diagnosed mild right shoulder osteoarthritis, and opined that the Veteran had no occupational impairment from the disorder.

The preponderance of the evidence shows that the Veteran's right shoulder disorder did not approximate the criteria for a rating higher than 10 percent at any time prior to May 8, 2012.  There is nothing in the record to indicate any compensable impairment of the clavicle or scapula.

The Board considered the Veteran's lay statements.  While the appellant is competent to report her own observations with regard to the symptoms of her right shoulder disability nothing in her statements provides any support for a finding that the degree of physical impairment was more severe than those revealed by the VA examinations.  The primary symptom the Veteran has reported is pain, which her current 10 percent rating reflects.  To the extent that the Veteran asserted that pain limits her motion to shoulder height, that assertion is outweighed by the examination reports, which consistently show a much greater range of motion.  The Board finds the objective findings provided by a trained medical examiner to be of far greater probative value than the appellant's lay opinion.

The Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  Nothing in the record prior to May 8, 2012 demonstrates any significant additional functional loss due to pain or any other DeLuca factor.  
 
Finally, the Board considered whether there are any other Diagnostic Codes which could apply to the Veteran's current right shoulder disability.  The record contains no evidence of service connected ankylosis, impairment of the humerus, or compensable limitation of motion.  Repeated examinations have found no neurological impairment, much less a connection between any such impairment and the Veteran's service-connected right shoulder disorder.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.
 
Extrascheduler Consideration
 
The Board has considered whether the Veteran's right knee and shoulder disabilities represent an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85 (2015).  Thus, her disability picture is contemplated by the rating schedule, and the assigned scheduler evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.
 
In making these determinations, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims prior to May 8, 2012, this rule does not apply and both claims must be denied to that date.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for right knee osteoarthritis prior to May 8, 2012 is denied.
 
Entitlement to a rating in excess of 10 percent for a right shoulder acromioclavicular joint separation prior to May 8, 2012 is denied.
 
 
REMAND
 
The Veteran was last afforded a VA orthopedic examination on May 8, 2012, nearly four years ago.  The record contains treatment records after that date, but only to February 2015.  During the December 2015 hearing, the Veteran testified that her knee and shoulder disorders had worsened since her last examination.  A remand is necessary to afford the Veteran a new examination so that the Board can gain a better understanding of the appellant's current condition.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must attempt to obtain copies of all pertinent treatment records from the VA New York Harbor Healthcare System which have not previously been secured for inclusion in the claims file.  
 
If the AOJ cannot locate the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of her right knee and right shoulder disorders.  The examiner must be provided access to the appellant's Virtual VA and VBMS files and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail. 
 
In accordance with the latest worksheets for rating the disorders of the knee and shoulder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of each disorder.  Range of motion studies must be conducted.  The impact of each of these disorders on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided. 
 
The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by these disorders. 
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the diagnosis or severity of any right knee or right shoulder disorder is unknowable.
 
3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
4.  Ensure that the medical examination report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


